

117 HR 5476 IH: Advancing Tech Startups Act
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5476IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Mr. Johnson of Ohio (for himself, Mr. Rush, and Mr. Phillips) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Commerce to conduct a study on tech startups, and for other purposes.1.Short titleThis Act may be cited as the Advancing Tech Startups Act.2.Technology startup companies study(a)In general(1)Study requiredNot later than 2 years after the date of the enactment of this Act, the Secretary of Commerce, in coordination with the head of any other appropriate Federal agency, shall conduct a study on the impact of technology startup companies on the United States economy.(2)Requirements for studyIn conducting the study, the Secretary shall do the following:(A)Develop and conduct a survey on technology startup companies in the United States through outreach to participating entities, as appropriate, to—(i)establish a list of locations, including any State, city, or geographic area, dedicated to the creation, development, and growth of technology startup companies;(ii)provide a description of the activities of such locations with respect to the creation, development, and growth of technology startup companies, including any incubators, accelerators, or other activity dedicated to such creation, development, and growth;(iii)establish a list of public-private partnerships focused on promoting the creation, development, and growth of technology startup companies; and(iv)provide a description of the activities of such public-private partnerships to create, develop, and grow technology startup companies.(B)Develop a comprehensive list of Federal agencies asserting jurisdiction over entities and industry sectors dedicated to the creation, development, and growth of technology startup companies.(C)Identify all interagency activities taking place among the Federal agencies listed under subparagraph (B).(D)Develop a brief description of the jurisdiction and expertise of the Federal agencies identified under subparagraph (B).(E)Identify each Federal rule, regulation, guideline, policy, and other Federal activity implemented by each Federal agency under subparagraph (B) as it relates to any State, city, or geographic area dedicated to the creation, development, and growth of technology startup companies.(F)Conduct a survey of relevant marketplaces and supply chains impacting the creation, growth, and development of technology startup companies in the United States to—(i)assess the severity of risks posed to such marketplaces and supply chains; and(ii)identify emerging risks and long-term trends in such marketplaces and supply chains.(b)Report to CongressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Secretary, in coordination with the head of any other appropriate Federal agency, shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on their respective websites, a report that contains—(1)the results of the study conducted under subsection (a); and(2)recommendations to—(A)develop and implement a comprehensive plan to promote the creation and growth of technology startup companies;(B)develop policies that States can adopt to encourage the creation and growth of technology startup companies in the United States;(C)develop strategies to mitigate current and emerging risks to relevant marketplaces and supply chains impacting the creation and growth of technology startup companies; and(D)develop legislation to accomplish such recommendations.